Citation Nr: 0638966	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-08 379	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to burial benefits.





ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from April 
1954 until retiring in May 1974.  He died in June 2004.  The 
appellant is one of his daughters.  She appealed to the Board 
of Veterans' Appeals (Board) from a December 2004 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied her claim for burial benefits.


FINDINGS OF FACT

1.  The veteran died in June 2004, and service connection has 
been granted for the cause of his death.  He was survived by 
two daughters, P.G. and C.C.

2.  The veteran died intestate, without a surviving spouse, 
and there was no administrator or executor assigned to his 
estate.

3.  Funeral expenses were prepaid by the veteran in the 
amount of $2,865.  According to the funeral home's purchasing 
agreement, the remaining balance of $79 was paid by C.C. - 
although it is unclear whether this remaining balance was 
paid from her own personal funds.  

4.  In September 2004, P.G. filed a claim for burial 
benefits.

5.  In July and August 2005, the RO notified C.C. of P.G.'s 
application for burial benefits and requested that she also 
submit an application.  She did not respond.




CONCLUSION OF LAW

The appellant is entitled to half of the burial benefits.  
38 U.S.C.A. §§ 2307, 5107 (West 2002); 38 C.F.R. §§ 
3.1600(a), 3.1601(a)(1)(iii) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

Since the Board is granting the appellant's claim, to the 
fullest extent allowed by law, there is no need to discuss 
whether there has been compliance with the notice and duty to 
assist provisions of the VCAA because, even if there has not 
been, it is merely inconsequential and, therefore, at most 
harmless error.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  See, too, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 
(2004) (Pelegrini II).


Governing Statutes and Regulations

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount not to exceed the 
amount specified in 38 U.S.C.A. § 2307 may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  See 38 
U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  

Under 38 C.F.R. § 3.1601(a)(1), claims for burial allowance 
may be executed by: 

(i)  The funeral director, if entire bill or any 
balance is unpaid (if unpaid bill or the unpaid 
balance is less than the applicable statutory 
burial allowance, only the unpaid amount may be 
claimed by the funeral director); or

(ii)  The individual whose personal funds were 
used to pay burial, funeral, and transportation 
expenses; or

(iii)  The executor or administrator of the estate 
of the veteran or the estate of the person who 
paid the expenses of the veteran's burial or 
provided such services.  If no executor or 
administrator has been appointed then by some 
person acting for such estate who will make 
distribution of the burial allowance to the person 
or persons entitled under the laws governing the 
distribution of interstate [sic] estates in the 
State of the decedent's personal domicile.

When, after considering all information and lay and other 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

A copy of the veteran's death certificate indicates he died 
in June 2004.  The immediate cause of his death was 
metastatic cancer of unknown origin.  At the time of his 
death, he was service connected for laryngeal cancer, which 
was considered a significant condition contributing to his 
death.  Service connection has been granted for the cause of 
his death (see December 2004 rating decision).  

In September 2004, one of the veteran's daughters, P.G., 
filed a claim for burial benefits (see VA Form 21-530).  His 
other daughter was C.C., but he had no surviving spouse or 
other heirs.  He also did not have a will (died intestate), 
and no other claims for burial benefits have been received.

After receiving her claim for burial benefits, the RO sent 
P.G. a letter in October 2004 asking her to provide more 
information concerning the expenses paid, the administration 
of the estate, and the veteran's surviving heirs.  In 
response, she submitted a copy of the death certificate, her 
birth certificate, her marriage certificate, and a contract 
with the funeral home for cremation services that was signed 
by both her and C.C.  She said there was no administrator or 
executor of his estate, and that he was survived by two 
children - herself and her sister, C.C.  

There are copies of several different contract forms from the 
funeral home.  The forms authorize cremation services, as 
arranged by the veteran before his death and in accordance 
with a pre-paid contract.  These forms were signed by both 
daughters.  A copy of a purchasing agreement, however, was 
only signed by C.C.  In December 2004, the RO denied P.G.'s 
claim for burial benefits because the evidence showed that 
her sister, C.C., had signed the purchasing agreement with 
the funeral home and was believed to be the proper claimant.  



A closer look at the funeral home contracts and purchasing 
agreement indicates the veteran had pre-paid $2,865 from an 
inflationary saving-trust and a prearranged trust credit.  
The unpaid balance, paid by C.C., was $79.  So his estate and 
C.C might be eligible to receive burial benefits (assuming 
C.C. could show she paid $79 from her own personal funds).

In July 2005, the RO sent a letter to both daughters 
regarding the claim for burial benefits that was filed by 
P.G.  These letters requested information necessary to 
determine the rightful recipient(s) of the burial benefits, 
including VA Form 21-609 (an application for amounts due 
estates of person entitled to benefits) and VA Form 21-121 
(an application for burial allowance and accrued amounts, 
payable as reimbursement).  Later that month, P.G. submitted 
an application for amounts due estates of person entitled to 
benefits (VA Form 21-609).  In an attached letter she said 
she was unaware of all the assets and debts of her father, 
the deceased veteran.  Apparently, she and her sister were 
not in agreement over the handling of their father's estate.  
Her sister C.C. did not respond to the RO's July 2005 letter.

In August 2005, the RO sent another letter to both daughters.  
The RO requested that C.C. complete an application for burial 
benefits, and enclosed the appropriate forms.  The RO 
notified P.G. that burial benefits would not be payable to 
either daughter until an application was received from C.C.  
In September 2005, P.G. submitted another application for 
burial benefits (VA Form 21-530).  No response was received 
from C.C.

In a December 2005 letter from P.G., she stated the veteran 
had only a small estate and that there was no administrator 
or executor assigned.  She believed she was entitled to half 
her father's estate and her sister was entitled to the other 
half.  Accordingly, she asked that she receive the payment 
for the burial allowance so she could assure these monies 
would be split evenly with her sister.  In May 2006, she also 
submitted a copy of the funeral bill; however, the RO had 
already obtained a computerized copy and associated it with 
the claims file (c-file).  

When burial expenses have been paid from funds of the 
deceased veteran's estate or prepaid by him prior to death, 
the administrator or executor of the estate is entitled to 
burial benefits.  See 38 C.F.R. § 3.1601(a)(1)(iii); see also 
VA Manual M21-1MR, Part VII, Chapter 1, Section D, para. 
14(a).  If no administrator or executor was appointed for the 
estate of the deceased veteran, the distribution of burial 
benefits is to be made under the intestacy laws of the State 
of his legal domicile.  See 38 C.F.R. § 3.1601(a)(1)(iii); 
see also, VA Manual M21-1MR, Part VII, Chapter 1, Section D, 
para. 14(c).  Under these circumstances, VA may accept claims 
filed on VA Form 21-601 (an application for accrued amounts 
due a deceased beneficiary) by someone acting for the estate.  
Id.  If payment is to be made to the heirs, the amount 
payable may be awarded to one heir on the unconditional 
written consent of all other heirs.  Id.

The evidence does not indicate the deceased veteran had an 
administrator or executor for his estate.  Presumably, C.C. 
would have responded with this information if she had been 
assigned this role.  So the burial benefits should be paid in 
accordance with the intestacy laws of the State of Texas, 
where the veteran was domiciled prior to his death.  Under 
the Probate Code of Texas, the estate of any person who dies 
intestate, without a surviving spouse, will pass to his or 
her surviving children and their descendants.  See Tx. Prob. 
Code Ann. § 38 (West 2003).  So the appellant P.G. and her 
sister C.C. are entitled to an equal share of the deceased 
veteran's estate.  Therefore, P.G. has established her right 
as a claimant to half of the burial benefits.  She is not 
entitled to receive payment of all the burial benefits, 
however, because unconditional written consent has not been 
received from the veteran's other heir, her sister C.C.  




ORDER

The appellant P.G. is entitled to half of the service-
connected burial benefits, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


